Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May 2009 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) Aracruz  Summary 1Q09 vs. 1Q09 vs. ($ million, unless otherwise specified) 1 Q09 4 Q08 1 Q08 4 Q08 1 Q08 LTM Net revenue 407.8 484.2 (9 %) 369.7 (24%) 1,796.8 Adjusted EBITDA (including Veracel) 1 93.0 132.6 216.3 (30 %) (57 %) 639.7 Adjusted EBITDA margin (including Veracel) 1 25 % 33 % 45 % (8 p.p.) (20 p.p.) 36 % Income (Loss) before taxes, minority interest and equity in the results of affiliated companies (50.6 ) (1,087.9 ) 128.2 - - (1,971.8 ) · Current income tax 0.6 7.1 11.0 - - 23.8 · Deferred income tax 7.3 (165.3 ) 1.6 - - (518.3 ) Net Income (Loss) (50.0 ) (881.0 ) 116.9 - - (1,405.6 ) Earnings (Loss) per ADR 3 (US$) (0.49 ) (8.55 ) 1.13 - - (13.64 ) Adjusted pulp sales volume 2 ('000 tons) 815 735 731 11 % 11 % 3,001 Paper sales volume ('000 tons) 14 16 13 (13 %) 8 % 58 Pulp production volume (including Veracel) ('000 tons) 722 714 794 1 % (9 %) 3,034 Total debt (including Veracel) 4,102.8 4,147.2 1,731.3 (1 %) 137 % - Net debt (including Veracel) 3,713.3 3,715.3 1,203.3 - 209 % - 1 See page 21 for discussion of non-GAAP measurements used in this press release.  2 Aracruz sales plus 50% of Veracel's sales to non-affiliated parties (see breakdown on page 5).  3 ADR American Depositary Receipts . Aracruz Celulose S.A. (NYSE: ARA) presents its un-audited consolidated first quarter 2009 results, according to US GAAP and stated in US dollars. The company uses the equity method of accounting for Veracel Celulose S.A., in which it owns a 50% stake. See page 21 for Basis of Presentation and discussion of non-GAAP measurements used in this press release. Executive Summary In the first few months of 2009, the effects of the global crisis has continued to negatively impact the pulp & paper sector, with prices falling in all regions. Global market pulp shipments showed a 9% drop in demand in relation to the 1Q08, despite a record increase in shipments to China, which, at 2,140,000 tons, were up by 64% for the period. In March, however, global pulp shipments increased by 14% compared to February, with the shipments-to-capacity ratio at 92%. Eucalyptus pulp shipments increased by 12% in the 1Q09, while demand in March was up by 20% over that of February  for more information, see the "Global Pulp Market" section. The consolidated pulp production, at 722,000 tons, was in line with that of the 4Q08 and 9% lower than that of the 1Q08, due to the downtimes taken at the Barra do Riacho unit in the 1Q09. Pulp sales came to a total of 815,000 tons, a record for the first quarter, and 11% higher than in the 1Q08 and 4Q08, mainly due to the strong sales volumes to China, which raised the Asian sales mix to a record level (1Q09: 45%; 4Q08: 25%; 1Q08: 18%). This, combined with the relative stability of sales to North America, more than offset the reduction in sales to the European market. As a result, the inventory level at the end of March was 13 days of production lower than that at the end of Dec./08, at a total of 49 days, in line with the level of the 1Q08. The pulp prices announced by FOEX are already showing signs of recovery in Asia, while hardwood pulp producers have announced price rise for Europe, as from May, to US$ 500 /ton. The consolidated pulp cash production cost was US$ 205/ton, 16% lower than in the 1Q08, of US$ 243/ton, mainly due to the 33% devaluation of the real against the dollar. The 10% decrease in comparison with the 4Q08 figure, was mainly due to the 2% devaluation of the real against the dollar, the quarterly reduced consumption of third-party wood and the companys cost reduction program, announced in the 3Q08, despite the downtime at the Barra do Riacho fiberlines. The adjusted EBITDA came to US$ 93 million, a decrease of 57% and 30%, respectively, in relation to the 1Q08 and 4Q08 figures, while the margin was 25% (1Q08: 45% and 4Q08: 33%). In comparison with the 1Q08, the main reason was the lower net average price (US$ 204/t), partially offset by the lower pulp cash production cost in the cost of goods sold (COGS - US$ 23/t), as well as the 11% higher sales volume. When compared to the 4Q08, the impact of the net average net pulp price reduction (US$ 96/ton) was again the main reason to the decrease in the EBITDA margin, despite the positive effect of lower cash production cost on the COGS (US$ 33/ton) and the lower operational expenses on a per ton basis  for more details, see page 11. Net financial income showed a net expense of US$ 53 million, largely due to the cost of servicing a higher gross debt. As a result of the abovementioned factors, the company had a net loss for the quarter of US$ 50.0 million, or US$ 0.49/share. The companys cash position at March 31, 2009 was US$ 390 million, with 83% in local currency. The total gross debt, including 50% of Veracels debt, amounted to US$ 4,103 million, bearing an average maturity of 53 months. It should be emphasized that the company has completed its negotiation of the derivative debt with its creditor banks, with a contract signed by the parties on May 13, according to the terms of the Material Information release of January 19, 2009 and with no changes required in the classification of this debt in the December 31, 2008 results. ARACRUZ RESULTS - FIRST QUARTER 2009 2 Global pulp market update The weakening global economy dominated the picture in the first quarter. Most of the world's major economies are currently in recession, with negative growth figures expected for 2009. This has created a challenging business climate for the pulp and paper industry. The demand for printing & writing papers remained weak, on a global scale, falling 21% up to March compared to the same period of 2008. In the specialty papers segment, demand has been affected by the downturn in the construction, automotive, furniture, textile and labeling industries. On the other hand, paper and board production in China has improved in the last two months, but it is still too early to confirm any upturn in the trend. In North America, sales of consumer tissue products, which accounted for almost 60% of our sales in 2008, were stable throughout the first quarter. According to RISI latest survey, global tissue consumption is expected to grow at the rate of about 2.8% in 2009, down from an estimated 3.3% in 2008, then jump to 4.5% in 2010. Global market pulp producers inventories for all grades declined quite sharply during the first quarter. By the end of March, inventories were at 43 days of supply, down from 50 days in January. However, the pulp market still suffers from imbalance, since inventories have not yet reached the level of equilibrium. Global eucalyptus demand has been showing improvement through the first quarter of 2009, with an increase of 12% over the first quarter of 2008, as a result of demand stability in North America and a rebound in sales to Asia especialy to China. Due to its quality characteristics, eucalyptus is the fiber of choice for a variety of different paper & tissue producers, which explains why its use continues to grow despite the global economic slowdown. ARACRUZ RESULTS - FIRST QUARTER 2009 3 Despite all the stimulus that major governments are injecting into the economy, credit availability is still a concern and has an effect on the whole supply chain, from the pulp producer through to the end use paper consumer. With more limited credit availability, and at a higher price, it does not make sense to be stockpiling in the industry. Stockpiling means increasing the companys working capital, which doesnt seem prudent in the light of the current financial turmoil and lower demand expectations. The major driver of the pulp price today is the cost structure of the industry. At least 8 million tons of hardwood capacity operates at a cash cost above US$ 500/ton, which is the present average list price in Europe. From May 2008 to March 2009, closures were equivalent to a total chemical market pulp capacity of 2.7 million tons. It is still too early to have a clear view of how the pulp market will continue to respond to the current global crisis, over the rest of 2009. What we are aware of is that further permanent closures should occur over the course of 2009, along with market-related production curtailments. Reduced customer inventories most probably will persist as a result of the financial crisis. All of this should bring improved balance to the pulp market. ARACRUZ RESULTS - FIRST QUARTER 2009 4 Production and Sales Aracruz pulp production , without the 50% of Veracel, totaled 593,000 tons, compared to 649,000 tons in the 1Q08 and 570,000 tons in the 4Q08. The reduction in comparison to the 1Q08 was mainly due to the downtime taken at all the Fiberlines of the Barra do Riacho unit. During the first quarter, Veracel Celulose S.A. (50% owned by Aracruz) produced 258,000 tons of pulp, of which 124,000 tons were sold to Aracruz. At the Guaíba unit, paper production in the quarter totaled 15,000 tons, consuming approximately 12,000 tons of the pulp produced. Paper inventories were at 1,000 tons at the end of March 2009, while paper sales in the first quarter of 2009 totaled 14,000 tons. Aracruz pulp sales totaled 815,000 tons in the first quarter, with 693,000 tons of the pulp being produced internally, at the Barra do Riacho and Guaíba units, and 122,000 tons being supplied by Veracel and resold in the market by Aracruz. At the end of March, inventories at Aracruz stood at 415,000 tons, representing 47 days of production, compared to 414,000 tons of March 2008 and 525,000 tons at the end of December 2008. The inventory level at Veracel, at the end of March 2009, represented two additional days of production for Aracruz. The total of 49 days of supply represented a reduction of 13 days of production compared to the end of the 4Q08, mainly due to the higher pulp sales volume coupled with the downtime taken in the 1Q09. When compared to March 2008, inventory levels were at 48 days of supply. Income Statement 1Q09 Total net operating revenue reached $369.7 million, $114.5 million lower than in the 1Q08 and $38.1 million lower than in the 4Q08. Net paper operating revenue in the quarter totaled $12.7 million, $2.7 million lower than in the same period of 2008 and $1.9 million lower than in the 4Q08. Net pulp operating revenue during the quarter amounted to $351.2 million, $112.1 million lower than in the same period of last year, mainly due to 32% lower net pulp prices, partially offset by 11% higher sales volume. When compared to the 4Q08, the $35.7 million decrease was the result of 18% lower net pulp prices, partially offset by an 11% higher sales volume. The total cost of sales in the first quarter of 2009 was $342.0 million, compared to $318.5 million in ARACRUZ RESULTS - FIRST QUARTER 2009 5 the same period of the previous year, mainly due an 11% higher pulp sales volume, partially offset by the benefit of the lower cost of pulp production, on a per ton basis. When compared to the total of $348.6 million in the fourth quarter of 2008, the reduction was mainly due to the lower costs of pulp purchases from Veracel, lower pulp production cost and lower freight expenses, on a per ton basis, partially offset by the higher sales volume (11%). Cost of goods sold  breakdown 1 Q09 4 Q08 1 Q08 Pulp produced 66.9 % 60.9 % 64.6 % Pulp purchased (*) 15.9 % 22.6 % 17.8 % Inland and ocean freight, insurance and other 14.1 % 13.1 % 13.6 % Paper produced 2.2 % 2.6 % 3.0 % Port services 0.9 % 0.8 % 1.0 % (*) "Pulp purchased" refers to pulp produced by Veracel, transferred to Aracruz and subsequently resold by Aracruz to the final customer. (US$ per ton) 1 Q09 4 Q08 1 Q08 Pulp production cost (Barra do Riacho and Guaíba units only) 314 346 346 Pulp cash production cost: Barra do Riacho and Guaíba units only 212 241 256 Barra do Riacho and Guaíba, plus 50% of Veracel The consolidated cash production cost in the 1Q09 was $205/t, 16% lower ($38/t) than in the same period of 2008, mainly due to the 33% devaluation in the average exchange rate of the real against the dollar. When compared to the 4Q08, the cash production cost in the 1Q09 was down by 10% ($22/t), mainly due to the devaluation of the real against the dollar (1Q09: 2% - average rate) and to the cost reduction program. A detailed analysis of the consolidated cash production cost is provided below: Barra do Riacho and Guaíba units, plus 50% of Veracel - 1Q09 vs. 4Q08 US$ per ton 4Q08 - Cash production cost Brazilian currency devaluation against the US dollar (8 ) Wood cost - mainly due to the lower consumption of third-party wood (1Q09: 7% vs 4Q08: 12%) and (6 ) the benefit of the cost reduction program Maintenance cost  mainly due to the lower provision for downtime (3 ) Cost of raw materials  mainly chemicals and energy (3 ) Other (2 ) 1Q09 - Cash production cost ARACRUZ RESULTS - FIRST QUARTER 2009 6 Barra do Riacho and Guaíba units , plus 50% of Veracel - 1Q09 vs. 1Q08 US$ per ton 1Q08 - Cash production cost Brazilian currency devaluation against the US dollar (47 ) Maintenance cost  mainly due to the lower cost of materials and services (8 ) Cost of raw materials  mainly chemicals and energy 13 Dilution of fixed costs  mainly due to downtime at the Barra do Riacho unit 6 Other (2 ) 1Q09 - Cash production cost Approximately 75% of the company's cash production cost is presently correlated to the local currency (real - R$). Sales and distribution expenses came to $18.9 million, $2.7 million and $2.3 million lower, respectively, than in the 1Q08 and 4Q08, mainly due to the geographical sales mix, partially offset by the higher sales volumes. Administrative expenses came to $15.8 million, compared to $13.5 million and $12.5 million in the 1Q08 and 4Q08, respectively. When compared to the 1Q08, there was a higher cost of third-party services, partially offset by the positive impact of the 33% devaluation of the real. Compared to the 4Q08, the main difference was the higher cost of third-party services in the 1Q09. The other net operating expenses (income) result showed a net income of $9.6 million in the 1Q09, compared to a net expense $9.2 million in the 1Q08, mainly due to the lower provision for losses on ICMS tax credits and the reversal of a provision for losses on fixed asset write-offs. In the 4Q08 there was a net expense of $11.2 million. The difference is mainly due to lower labor contingencies, a lower provision for losses on ICMS tax credits and the reversal of a provision for losses on fixed asset write- offs. The net financial result in the quarter showed an expense of $53.1 million, compared to a net income of $6.8 million in the same period of last year, mainly due to the lower net derivative results and the higher level of gross debt. When compared to an expense of $1,102.3 million in the fourth quarter of 2008, the difference is mainly due to the derivative losses in that quarter. ARACRUZ RESULTS - FIRST QUARTER 2009 7 (US$ million) 1 Q09 4 Q08 1 Q08 Financial Expenses Interest on financing 53.1 41.2 21.9 Interest on tax liabilities / other 4.0 4.2 (0.6 ) Financial Income ) ) Interest on financial investments (9.6 ) (12.4 ) (13.3 ) Derivative transactions 2.1 1,140.1 (13.1 ) Other (1.4 ) (1.9 ) (2.4 ) Currency re-measurement - (gain)/loss ) Total ) The equity result showed a gain of $8.5 million, mainly from Veracel (see the Veracel Information section for more details). Income tax and social contribution accruals in the first quarter amounted to an expense of $7.9 million, compared to an expense of $12.6 million in the 1Q08 and a credit of $158.2 in the 4Q08. The difference when compared to the 4Q08 is mainly due to the negative financial results of the 4Q08. A statement of the deferred income tax, broken down to show the Brazilian GAAP currency variation impact, and current taxes, is provided below. (US$ million) 1 Q09 4 Q08 1 Q08 INCOME TAX & SOCIAL CONTRIBUTION ) Deferred income tax ) BR GAAP exchange rate impact 7.9 (164.6 ) 10.0 Unrealized derivative instruments (0.3 ) 101.5 2.4 Tax loss carry forwards from operations (1.4 ) (102.4 ) (0.2 ) Other 1.1 0.2 (10.6 ) Current income tax (1) At the end of the fourth quarter, the net balance of deferred taxes payable, deriving from the BR GAAP exchange rate impact, amounted to a credit of $51 million (4Q08: $59 million - credit). These should become deductible in accordance with foreign debt repayments, if not reversed by future BR GAAP foreign exchange variations. The net income for the period showed a loss of $50.0 million, compared to a loss of $881.0 million in the 4Q08 and a net income of $116.9 million in the 1Q08. ARACRUZ RESULTS - FIRST QUARTER 2009 8 Debt and Cash Structure The company's total debt , including 50% of Veracel, amounted to $4,102.8 million at the end of March 2009, $44.4 million lower than at the end of December 2008 and $2,371.5 million higher than at the end of March 2008. (US$ million) March 31, 2009 December 31, 2008 March 31, 2008 Short-term debt Current portion of long-term debt 255.9 192.6 82.7 Short term debt instruments 99.3 115.6 5.7 Accrued financial charges 28.3 38.1 15.7 Long-term debt Total debt Cash, cash equivalents and investments ) ) ) NET DEBT OF ARACRUZ 50% of Veracel's principal repayment 218.7 233.0 321.6 50% of Veracel's accrued financial charges 0.9 1.2 1.2 50% of Veracel's cash, cash equivalents and investments (0.4 ) (0.3 ) (0.3 ) 50% OF VERACEL'S NET DEBT NET DEBT INCLUDING 50% OF VERACEL TOTAL DEBT INCLUDING 50% OF VERACEL The consolidated debt maturity profile , as at March 31, 2009, was as follows: ARACRUZ RESULTS - FIRST QUARTER 2009 9 The positions of the swap contracts were maintained by the company, in order to transfer its exposure from the cost of its debt in local currency (TJLP and CDI) to US$, since 98% of the companys revenues come from exports denominated in US$. The amounts shown in the table below reflect the position of the companys outstanding derivatives at the end of the first quarter of 2009 (notional and "fair value"). Notional Value Fair Value US$ million 1 Q09 4 Q08 1 Q09 4 Q08 Swap Contracts Asset Position Interest rate (TJLP) 170 170 162 153 Interest rate (CDI) 45 45 42 40 Total: Interest rate (a) Liability Position Currency (R$/US$) (170 ) (170 ) (185 ) (176 ) Currency (R$/US$) (45 ) (45 ) (48 ) (45 ) Total: Foreign currency (b) Net Result (a+b) - - ) ) Derivatives Sell Target Forwards - - Swap with strikes (with cap and w/o leverage) (300 ) (300 ) (34 ) (33 ) Total: Exotic Derivatives ) The average debt maturity profile, including Veracel's figures, was at 53 months at the end of March. Debt structure Principal (including 50% of Veracel's figures) (US$ million) % of total Average interest rate Floating rate (spread over Libor - % p.a.) 67 % Trade Finance 1,389 34 % Libor + % Derivative debt - foreign currency 1,351 33 % Libor + % EIB - European Investment Bank 7 - Libor + % Floating rate (% p.a.) 13 % BNDES - local currency 400 10 % TJLP (²) + 2.56% BNDES - foreign currency (currency basket) 103 3 % (1) + % Fixed rate (% p.a.) 20 % Derivative debt - local currency 679 17 % 12.68 % Trade Finance 100 2 % 7.31 % Export Credit Notes 41 1 % (4 ) Rural Credit 4 - 6.75 % Total % BNDES's interest rate for foreign currency contracts. Brazilian long-term interest rate. Until the signing of the final version of the Loan Agreement. Plain vanilla swap  converts asset position of 100% of CDI rate into a liability in US$ + 5,99% p.a. Cash, cash equivalents and other investments , at the end of the quarter, totaled $389.1 million, of which $321.9 million (83%) was invested in Brazilian currency instruments and $67.2 million (17%) was invested in foreign currency. Net debt (total debt less cash holdings) amounted to $3,494.1 million at the end of the quarter, $2,613.4 million higher than in the 1Q08, mainly due to the derivative related debt and $12.7 million higher than the net debt at the end of the 4Q08. ARACRUZ RESULTS - FIRST QUARTER 2009 10 EBITDA Analysis The first quarter 2009 adjusted EBITDA, including 50% of Veracel, totaled $93.0 million (25% margin), or $114/t, compared to $216.3 million ($296/t) for the same period of last year. The adjusted EBITDA per ton was negatively affected by the $204/t lower average net pulp prices, partially offset by the lower cash cost of goods sold (COGS), as described below: When compared to the 4Q08, it was $39.6 million lower, or $66/t, mainly due to the lower average net pulp prices (-$96/t), partially offset mainly by the lower cash COGS. Any increase/decrease in the cost of the pulp purchased from Veracel is offset by a greater/lesser EBITDA contribution from Veracel towards Aracruzs figures, and therefore does not have any material effect on the companys consolidated EBITDA over the quarters, given that half of Veracels annual production is allocated to each of the partners (50% to Aracruz and 50% to Stora Enso). ARACRUZ RESULTS - FIRST QUARTER 2009 11 Capital Expenditure - Capital expenditure and investment were as follows: (US$ million) 1Q09 Realized Silviculture 184.6 On-going industrial investment 5.2 49.3 Forest and land purchases 2.9 118.7 Other forestry investments 3.2 53.3 Guaíba unit expansion project 12.9 240.2 Barra do Riacho unit optimization 1.4 20.8 Portocel - private port terminal 1.3 9.3 Miscellaneous projects 4.7 15.2 Total Capital Expenditure Aracruz capital increase in affiliated companies - Company acquisition (net of cash received) - 46.0 Total Capital Expenditure and Investment (1) Mainly used to pay down debt. Capital Expenditure - According to the company's strategy of protecting its liquidity, the planned capital expenditures for Forecast 2009, limited to regular investment, were maintained, as described in the table below. Forecast investments do not include any new industrial capital expenditure on expansion projects, such as for Veracel II and Guaíba II: (US$ million) 2Q-4Q09E E E E Regular investment* (including Aracruz's stake in Veracel) 139 281 281 260 * silviculture, mill maintenance and corporate investment Stock Performance From March 31 st , 2008 to March 31 st , 2009, Aracruz's ADR price decreased by 90%, from $68.26 to $6.60. Over the same period, the Dow Jones Industrial Average index declined by 38% and the S&P Paper and Forest index fell by 64%. ARACRUZ RESULTS - FIRST QUARTER 2009 12 Stock information March 31, 2009 Total number of shares outstanding 1,030,587,806 Common shares 454,907,585 Preferred shares 575,680,221 ADR Ratio 1 ADR 10 preferred shares Market capitalization $0.7 billion Average daily trading volume  1Q09 (Bovespa and NYSE)* $14 million *Source: Reuters Dividends/ Interest on Stockholders' Equity The Ordinary General Meeting, held on April 30, 2009, among other matters, saw the appreciation of the accounts presented by the management and the examination, discussion and approval of the financial statements for the financial year ended on December 31, 2008. Furthermore, the decision was made for the allocation of the net profit for the year, including ratification of the distribution of R$ 155,000,000 in the form of interest on capital, approved by the Board of Directors in meetings held on March 18th and June 20th of 2008. This already paid Interest on Stockholders Equity (ISE) for the fiscal year 2008, is as follows: R$70 million paid on April 16 th , 2008; and R$85 million paid on July 16 th , 2008. Additional Information Aracruz concluded negotiations with the group of derivative banks Aracruz concluded its negotiations with the banks counterparties to the derivative operations, and the contract was signed by the parties on May 13. It should be emphasized that, as a result of the aforementioned agreement, there is no change whatsoever with regard to the information released in the Material Information published on January 19, 2009. There was also no change in the agreement that needs to be reflected in the companys financial statements as at December 31, 2008, including with regard to the accounting classification of the restructured debt (a portion classified under current liabilities and part under non-current liabilities), nor was there any change related to restrictive contractual clauses, financial charges and guarantees provided. ARACRUZ RESULTS - FIRST QUARTER 2009 13 Note: In the main body of the text (p.1 - 13), amounts are in US$ unless otherwise specified. Aracruz Celulose S.A., with operations in the Brazilian states of Espírito Santo, Bahia, Minas Gerais and Rio Grande do Sul, is the world's largest producer of bleached eucalyptus kraft pulp. All of the high-quality hardwood pulp and lumber supplied by the company is produced exclusively from planted eucalyptus forests. The Aracruz pulp is used to manufacture a wide range of consumer and value-added products, including premium tissue and top quality printing and specialty papers. The lumber produced at a high-tech sawmill located in the extreme south of the state of Bahia is sold to the furniture and interior design industries in Brazil and abroad, under the brand name Lyptus. Aracruz is listed at the São Paulo Stock Exchange (BOVESPA), at the Latin America Securities Market (Latibex), in Madrid - Spain, and at the New York Stock Exchange (NYSE) under the ADR level III program (ticker symbol ARA). Each ADR represents 10 underlying "Class B" preferred shares. ARACRUZ RESULTS - FIRST QUARTER 2009 14 ARACRUZ CELULOSE S.A.  CONSOLIDATED STATEMENTS OF OPERATIONS Three-month period ended (in thousands of US dollars, except for per-share amounts)(unaudited) Mar.31, 2009 Dec.31, 2008 Mar.31, 2008 Operating revenues Domestic 34,096 31,594 39,853 Export 363,325 427,341 510,271 Sales taxes and other deductions Net operating revenue Pulp 351,188 386,921 463,311 Paper 12,651 14,609 15,416 Port services 5,830 6,246 5,434 Operating costs and expenses Cost of sales 342,017 348,609 318,511 Pulp 331,620 336,585 305,900 Cost of sales relating to pulp production and purchases 283,353 290,868 262,648 Inland freight, ocean freight, insurance and other 48,267 45,717 43,252 Paper 7,453 9,117 9,495 Port services 2,944 2,907 3,116 Selling 18,915 21,157 21,560 Administrative 15,828 12,460 13,490 Other net operating expenses (income) (9,587 ) 11,177 9,198 Operating income Non-operating (income) expenses ) Financial income (10,915 ) (14,226 ) (15,706 ) Financial expenses 57,057 45,381 21,288 Interest on financing 53,106 41,228 21,932 Other 3,951 4,153 (644 ) Results of derivative transactions, net 2,070 1,140,069 (13,108 ) (Gain) loss on currency re-measurement, net 4,869 (68,904 ) 699 Other, net Income (loss) before income taxes, minority interest and equity in the results of affiliated companies ) ) Income taxes ) Current 567 7,080 11,058 Deferred 7,327 (165,253 ) 1,573 Minority interest ) ) Equity results of affiliated companies ) ) ) Net income (loss) for the period ) ) Depreciation and depletion in the results: Pulp production cost 60,775 59,923 58,225 Forests and other 674 (3,756 ) (1,838 ) Other operating costs and expenses 1,958 3,121 1,335 Sub-total Inventory movement 8,019 1,375 (1,955 ) EBITDA (*) EBITDA (adjusted for other non-cash items) (*) (*) does not include 50% of Veracel's EBITDA ARACRUZ RESULTS - FIRST QUARTER 2009 15 ARACRUZ CELULOSE S.A.  CONSOLIDATED BALANCE SHEETS (in thousands of US dollars) Mar.31, Dec.31, Mar.31, Mar.31, Dec.31, Mar.31, ASSETS LIABILITIES Current assets Current Liabilities Cash and cash equivalents 91,542 60,033 44,572 Suppliers 136,711 149,679 132,608 Short-term investments 294,818 368,862 479,654 Payroll and related charges 19,261 20,640 24,222 Derivative instruments 8,845 Income and other taxes 10,860 47,647 18,765 Accounts receivable, net 301,323 288,611 325,281 Current portion of long-term debt Inventories, net 248,771 310,383 247,283 Related party 20,045 39,405 76,715 Deferred income tax 9,094 16,425 15,611 Other 235,896 153,230 5,972 Recoverable income and other taxes 100,687 134,268 Short-term debt - export financing and other 99,319 115,579 5,717 Prepaid expenses and other current assets 18,463 15,070 Accrued financial charges 28,246 38,138 15,647 Property, plant and equipment, net Derivative instruments 39,774 37,515 Investment in affiliated company Accrued dividends - Interest payable on stockholders equity 959 950 41,032 Goodwill Other current liabilities 1,764 1,221 7,783 Other assets Long-term liabilities Long-term investments 2,721 2,702 3,482 Long-term debt Unrealized gain from currency interest rate swaps 36,236 Related party 267,347 267,361 341,675 Advances to suppliers 119,528 119,158 106,811 Other 3,232,381 3,299,334 962,750 Accounts receivable 15,054 15,973 24,816 Derivative instruments 22,882 23,467 Deposits for tax assessments 18,922 18,866 Litigation, contingencies and commitments 107,063 105,357 133,782 Deferred income tax 270,979 270,970 Liabilities associated with unrecognized tax benefits 60,701 60,135 94,184 Recoverable taxes 27,341 19,117 63,034 Interest and penalties on liabilities associated with unrecognized tax benefits 44,103 41,607 72,536 Other 1,165 1,165 1,173 Deferred income tax 253,779 Other long-term liabilities 50,430 48,851 44,006 Minority interest Stockholders' equity TOTAL TOTAL ARACRUZ RESULTS - FIRST QUARTER 2009 16 Three-month period ended Cash flows from operating activities Mar.31, 2009 Dec.31, 2008 Mar.31, 2008 Net income for the period (50,001
